Exhibit 10.1

 

VALMONT 2018 STOCK PLAN

 

SECTION 1

 

NAME AND PURPOSE

 

1.1                               NAME. The name of the plan shall be the
Valmont 2018 Stock Plan (the “Plan”).

 

1.2.                            PURPOSE OF PLAN. The purpose of the Plan is to
foster and promote the long-term financial success of the Company and increase
stockholder value by (a) motivating superior performance by means of stock
incentives, (b) encouraging and providing for the acquisition of an ownership
interest in the Company by Participants and (c) enabling the Company to attract
and retain the services of a management team responsible for the long-term
financial success of the Company.

 

SECTION 2

 

DEFINITIONS

 

2.1                               DEFINITIONS. Whenever used herein, the
following terms shall have the respective meanings set forth below:

 

(a)                                 “Act” means the Securities Exchange Act of
1934, as amended.

 

(b)                                 “Award” means any Option, Stock Appreciation
Right, Restricted Stock, Other Stock-Based Award or cash granted under the Plan,
including Awards combining two or more types of Awards in a single grant.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means the Human Resources
Committee of the Board, or its successor, or such other committee of the Board
to which the Board delegates power to act under or pursuant to the provisions of
the Plan.

 

(f)                                   “Company” means Valmont Industries, Inc.,
a Delaware corporation (and any successor thereto) and its Subsidiaries.

 

(g)                                  “Eligible Director” means a person who is
serving as a member of the Board and who is not an Employee.

 

(h)                                 “Employee” means any employee of the Company
or any of its Subsidiaries.

 

(i)                                     “Fair Market Value” means, on any date,
the closing price of the Stock as reported on the New York Stock Exchange (or on
such other recognized market or quotation system on which the trading prices of
the Stock are traded or quoted at the relevant time) on such date. In the event
that there are no Stock transactions reported on such exchange (or such other
system) on such date, Fair Market Value shall mean the closing price on the
immediately preceding date on which Stock transactions were so reported.

 

--------------------------------------------------------------------------------


 

(j)                                    “Option” means the right to purchase
Stock at a stated price for a specified period of time. For purposes of the
Plan, an Option may be either (i) an Incentive Stock Option within the meaning
of Section 422 of the Code or (ii) a Nonstatutory Stock Option.

 

(k)                                 “Other Stock-Based Award” means an award of
a share of Stock or units of common stock, including restricted stock units and
deferred stock units, to a Participant subject to such terms as the Committee
may determine.

 

(l)                                     “Participant” means any Employee,
Eligible Director or consultant (a non-employee who performs bona fide services
for the Company) designated by the Committee to participate in the Plan.

 

(m)                             “Plan” means the Valmont 2018 Stock Plan, as in
effect from time to time.

 

(n)                                 “Predecessor Plans” means the Valmont 2013
Stock Plan, the Valmont 2008 Stock Plan and the Valmont 2002 Stock Plan.

 

(o)                                 “Restricted Stock” shall mean a share of
Stock granted to a Participant subject to such restrictions as the Committee may
determine.

 

(p)                                 “Stock” means the Common Stock of the
Company, par value $1.00 per share.

 

(q)                                 “Stock Appreciation Right” means the right,
subject to such terms and conditions as the Committee may determine, to receive
an amount in cash or Stock, as determined by the Committee, equal to the excess
of (i) the Fair Market Value, as of the date such Stock Appreciation Right is
exercised, of the number shares of Stock covered by the Stock Appreciation Right
being exercised over (ii) the aggregate exercise price of such Stock
Appreciation Right.

 

(r)                                    “Subsidiary” means any corporation or
partnership in which the Company owns, directly or indirectly, 50% or more of
the total combined voting power of all classes of stock of such corporation or
of the capital interest or profits interest of such partnership.

 

2.2                               GENDER AND NUMBER. Except when otherwise
indicated by the context, words in the masculine gender used in the Plan shall
include the feminine gender, the singular shall include the plural, and the
plural shall include the singular.

 

SECTION 3

 

ELIGIBILITY AND PARTICIPATION

 

The only persons eligible to participate in the Plan shall be those Participants
selected by the Committee.

 

SECTION 4

 

POWERS OF THE COMMITTEE

 

4.1                               COMMITTEE MEMBERS. The Plan shall be
administered by the Committee comprised of no fewer than three members of the
Board. Each Committee member shall satisfy the requirements for (i) an
“independent director” for purposes of the Company’s Corporate Governance
Principles, (ii) an “independent director” under rules adopted by the New York

 

2

--------------------------------------------------------------------------------


 

Stock Exchange, and (iii) a “non-employee director” for purposes of Rule 16b-3
under the Exchange Act.

 

4.2                               POWER TO GRANT. The Committee shall determine
the Participants to whom Awards shall be granted, the type or types of Awards to
be granted, and the terms and conditions of any and all such Awards. The
Committee may establish different terms and conditions for different types of
Awards, for different Participants receiving the same type of Awards, and for
the same Participant for each Award such Participant may receive, whether or not
granted at different times.

 

4.3                               ADMINISTRATION. The Committee shall be
responsible for the administration of the Plan. The Committee, by majority
action thereof, is authorized to prescribe, amend, and rescind rules and
regulations relating to the Plan, to provide for conditions deemed necessary or
advisable to protect the interests of the Company, and to make all other
determinations necessary or advisable for the administration and interpretation
of the Plan in order to carry out its provisions and purposes. Determinations,
interpretations, or other actions made or taken by the Committee pursuant to the
provisions of the Plan shall be final, binding, and conclusive for all purposes
and upon all persons.

 

4.4                               DELEGATION BY COMMITTEE.  The Committee may,
at any time and from time to time, (a) delegate to one or more of its members
all or any of its responsibilities and powers, including the responsibilities
and authority described under Sections 4.2 and 4.3, and (b) grant authority to
Employees or designate Employees of the Company to execute documents on behalf
of the Committee or to otherwise assist the Committee in the administration and
operating of the Plan.

 

SECTION 5

 

STOCK SUBJECT TO PLAN

 

5.1                               NUMBER. The number of shares of Stock subject
to Awards under the Plan after the date the Plan is approved by Company
shareholders may not exceed 1,700,000 shares of Stock less one share for every
one share subject to an option or stock appreciation right granted under any
Predecessor Plan after December 30, 2017 and two shares for every one share that
was subject to an award other than an option or stock appreciation right granted
under any Predecessor Plan after December 30, 2017. Following approval of the
Plan by Company stockholders, no additional award grants shall be made under the
Predecessor Plans. The shares to be delivered under the Plan may consist, in
whole or in part, of treasury Stock or authorized but unissued Stock, not
reserved for any other purpose.  Any shares of Stock subject to Options or Stock
Appreciation Rights shall be counted against the maximum share limitation of
this Section 5.1 as one share of Stock for every share of Stock subject
thereto.  Any shares of Stock subject to Awards other than Options or Stock
Appreciation Rights shall be counted against the maximum share limitation of
this Section 5.1 as two shares of Stock for every share of Stock subject
thereto.

 

Stock issued under Awards granted in assumption, substitution or exchange for
previously granted awards of a company acquired by the Company do not reduce the
shares available under the Plan.  Available Stock under a stockholder approved
plan of an acquired company (as appropriately adjusted to reflect the
transaction) may be used for Awards under the Plan and do not reduce the Plan’s
share reserve (subject to applicable stock exchange listing requirements).

 

3

--------------------------------------------------------------------------------


 

5.2                               LIMITATIONS. The maximum number of shares of
Stock with respect to which Awards may be granted to any one Participant under
the Plan in any calendar year is 5% of the aggregate number of shares of Stock
available for Awards under Section 5.1.  The sum of any cash compensation and
the grant date fair value of Awards (as determined in accordance with FASB Topic
718 or any successor thereto) granted under the Plan to an Eligible Director as
compensation for services as an Eligible Director during any calendar year may
not exceed $500,000.  Section 10.5 contains additional limitations on Awards.

 

5.3                               AVAILABILITY OF STOCK NOT ISSUED PURSUANT TO
AWARDS. Any shares of Stock subject to an Award, which for any reason are
cancelled, cash-settled, terminated or otherwise settled without the issuance of
any Stock shall again be available for Awards under the Plan. Notwithstanding
the foregoing, shares of Stock subject to Options or share-settled Stock
Appreciation Rights shall be deducted from the Plan share reserve based on the
gross number of shares of Stock exercised and not deducted based on the net
number of shares of Stock delivered; the shares of Stock subject to an Award
that are tendered to the Company or retained by the Company to pay the exercise
price or withholding taxes shall be deducted from the Plan share reserve and
shall not become available again for issuance under the Plan.

 

5.4                               EQUITABLE ADJUSTMENTS. In the event of any
Stock dividend or Stock split, recapitalization (including, without limitation,
the payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders, exchange of shares, or other
similar corporate transaction or event, (i) the aggregate number of shares of
Stock available for Awards under Section 5.1, (ii) the number of shares and
exercise price with respect to Options and the number, prices and dollar value
of other Awards and/or (iii) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto), shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.

 

5.5                               TREATMENT OF DIVIDENDS AND DIVIDEND
EQUIVALENTS ON UNVESTED AWARDS. In no event shall dividends or dividend
equivalents be paid with respect to Options or Stock Appreciation Rights.
Notwithstanding any other provision of the Plan to the contrary, with respect to
any Award that provides for or includes a right to dividends or dividend
equivalents, if dividends are declared during the period that an equity Award is
outstanding, such dividends (or dividend equivalents) shall either (i) not be
paid or credited with respect to such Award or (ii) be accumulated but remain
subject to vesting requirements to the same extent as the applicable Award and
shall only be paid at the time or times such vesting requirements are satisfied.

 

SECTION 6

 

STOCK OPTIONS

 

6.1                               GRANT OF OPTIONS. Options may be granted to
Participants at such time or times as shall be determined by the Committee.
Options granted under the Plan may be of two types: (i) Incentive Stock Options
and (ii) Nonstatutory Stock Options. The Committee shall have complete
discretion in determining the number of Options, if any, to be granted to a
Participant. Each Option shall be evidenced by an Option agreement that shall
specify the type of Option granted, the exercise price, the duration of the
Option, the number of shares of Stock to which the Option pertains, the
exercisability (if any) of the Option in the event of death, retirement,
disability or termination of employment, and such other terms and conditions not
inconsistent with the Plan as the Committee shall determine. Options may also be
granted in replacement of or upon assumption of options previously issued by
companies acquired by the Company by merger or stock purchase, and any options
so replaced or assumed may have the same terms

 

4

--------------------------------------------------------------------------------


 

including exercise price as the options so replaced or assumed; any such options
shall not count against the limits established in Section 5.1.

 

6.2                               OPTION PRICE. Nonstatutory Stock Options and
Incentive Stock Options granted pursuant to the Plan shall have an exercise
price which is not less than the Fair Market Value on the date the Option is
granted.

 

6.3                               EXERCISE OF OPTIONS. Options awarded to a
Participant under the Plan shall be exercisable at such times and shall be
subject to such restrictions and conditions as the Committee may impose, subject
to the Committee’s right to accelerate the exercisability of such Option in its
discretion. Notwithstanding the foregoing, no Option shall be exercisable for
more than ten years after the date on which it is granted.

 

6.4                               PAYMENT. The Committee shall establish
procedures governing the exercise of Options, which shall require that written
notice of exercise be given and that the Option price be paid in full in cash or
cash equivalents, including by personal check, at the time of exercise or
pursuant to any arrangement that the Committee shall approve. The Committee may,
in its discretion, permit a Participant to make payment (i) by tendering, either
by actual delivery of shares or by attestation, shares of Stock already owned by
the Participant valued at its Fair Market Value on the date of exercise or
(ii) by electing to have the Company retain Stock which would otherwise be
issued on exercise of the Option, valued at its Fair Market Value on the date of
exercise. As soon as practicable after receipt of a written exercise notice and
full payment of the exercise price, the Company shall deliver to the Participant
a certificate or certificates representing the acquired shares of Stock. The
Committee may permit a Participant to elect to pay the exercise price upon the
exercise of an Option by irrevocably authorizing a third party to sell shares of
Stock (or a sufficient portion of the shares) acquired upon exercise of the
Option and remit to the Company a sufficient portion of the sale proceeds to pay
the entire exercise price and any required tax withholding resulting from such
exercise. The Committee may approve other methods of payment.

 

6.5                               INCENTIVE STOCK OPTIONS. Notwithstanding
anything in the Plan to the contrary, no term of this Plan relating to Incentive
Stock Options shall be interpreted, amended or altered, nor shall any discretion
or authority granted under the Plan be so exercised, so as to disqualify the
Plan under Section 422 of the Code, or, without the consent of any Participant
affected thereby, to cause any Incentive Stock Option previously granted to fail
to qualify for the Federal income tax treatment afforded under Section 421 of
the Code. No more than 50% of the aggregate number of shares of Stock available
for grant may be subject to Incentive Stock Options.

 

6.6                               NO REPRICING. Other than pursuant to
Section 5.4, the Committee shall not without the approval of the Company’s
stockholders (a) lower the exercise price of an Option or Stock Appreciation
Right, (b) cancel an Option or Stock Appreciation Right when the exercise price
per share exceeds the Fair Market Value of one share in exchange for cash or
another Award (other than in connection with a Change of Control), or (c) take
any other action with respect to an Option or Stock Appreciation Right that
would be treated as a repricing under the rules and regulations of the principal
U.S. national securities exchange on which the Stock is listed.

 

6.7                               NO RELOAD GRANTS. Options shall not be granted
under the Plan in consideration for the delivery of Stock to the Company in
payment of the exercise price and/or tax withholding obligation under any other
Option.

 

5

--------------------------------------------------------------------------------


 

SECTION 7

 

DIRECTOR AWARDS

 

7.1                               DIRECTOR AWARDS. Any Award or formula for
granting an Award under the Plan made to Eligible Directors shall be approved by
the independent members of the Board. With respect to awards to such directors,
all rights, powers and authorities vested in the Committee under the Plan shall
instead be exercised by the independent members of the Board.  Certain
limitations on Director Awards are set forth in Section 5.2.

 

SECTION 8

 

STOCK APPRECIATION RIGHTS

 

8.1                               SAR’S IN TANDEM WITH OPTIONS. Stock
Appreciation Rights may be granted to Participants in tandem with any Option
granted under the Plan, either at or after the time of the grant of such Option,
subject to such terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine. Each Stock Appreciation Right shall
only be exercisable to the extent that the corresponding Option is exercisable,
and shall terminate upon termination or exercise of the corresponding Option.
Upon the exercise of any Stock Appreciation Right, the corresponding Option
shall terminate.

 

8.2                               OTHER STOCK APPRECIATION RIGHTS. Stock
Appreciation Rights may also be granted to Participants separately from any
Option, subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine.

 

8.3                               LIMITATIONS. The provisions of Sections 6.2,
6.3, 6.6 and 6.7 of the Plan shall also apply to Stock Appreciation Rights.

 

SECTION 9

 

RESTRICTED STOCK

 

9.1                               GRANT OF RESTRICTED STOCK. The Committee may
grant Restricted Stock to Participants at such times and in such amounts, and
subject to such other terms and conditions not inconsistent with the Plan as it
shall determine. Each grant of Restricted Stock shall be subject to such
restrictions, which may relate to continued employment with the Company,
performance of the Company, or other restrictions, as the Committee may
determine. Each grant of Restricted Stock shall be evidenced by a written
agreement setting forth the terms of such Award.

 

9.2                               REMOVAL OF RESTRICTIONS. The Committee may
accelerate or waive such restrictions in whole or in part at any time in its
discretion.

 

SECTION 10

 

OTHER STOCK-BASED AND CASH AWARDS

 

10.1                        GENERAL. The Committee may grant Awards of Stock and
Awards that are valued in whole or in part by reference to, or are otherwise
based on the Fair Market Value of, shares of stock. Such other stock-based
awards shall be in such form, and dependent on such conditions, as the Committee
shall determine, including, without limitation, the right to receive or

 

6

--------------------------------------------------------------------------------


 

vest with respect to, one or more shares of Stock (or the equivalent cash value
of such Stock) upon the completion of a specified period of service, the
occurrence of an event, and/or the attainment of performance objectives. Such
other stock-based awards may include the awards referenced in Sections 10.2 and
10.3.

 

10.2                        RESTRICTED STOCK UNITS. Restricted Stock Units
represent an unfunded and unsecured obligation of the Company. Settlement of a
Restricted Stock Unit upon expiration of the deferral or vesting period shall be
made in Stock or otherwise as determined by the Committee.

 

10.3                        PERFORMANCE SHARES. Performance shares are awards
the grant, issuance, retention, vesting and/or settlement of which is subject to
the satisfaction of one or more of the performance criteria established by the
Committee. The performance criteria may be calculated on an absolute or relative
basis, and may be based on stock price, earnings, earnings per share, growth in
earnings per share, total stockholder return, achievement of annual operating
profit plans, operating income performance, return on equity performance, return
on capital, sales growth, expense or working capital targets, margin
improvement, cash flow, or any other objective or subjective performance goals
determined by the Committee.

 

10.4                        DEFERRED STOCK UNITS. Deferred Stock Units shall
entitle the Participant to receive shares of Stock (or the equivalent value in
cash or other property if so determined by the Committee) at a future time as
determined by the Committee or as determined by the Participant within
guidelines established by the Committee in the case of voluntary deferral
elections.

 

10.5                        CASH AWARDS.  The Committee is also authorized to
grant to a Participant cash Awards based on such terms and conditions as is
determined by the Committee.

 

10.6                        MINIMUM VESTING REQUIREMENT. Notwithstanding any
other provision of the Plan to the contrary, equity-based Awards granted under
the Plan shall vest no earlier than the first anniversary of the date the Award
is granted; provided, the Committee may grant equity-based Awards without regard
to the foregoing minimum vesting requirement with respect to a maximum of 5% of
the available share reserve authorized for issuance under the Plan.  Subject to
the foregoing, no Award based on performance criteria shall vest or be based on
performance over a period of less than one year, and no Award that is solely
conditioned on continued employment or the passage of time shall provide for
vesting in less than pro rata annual installments over three years from the date
of Award. For the avoidance of doubt, the foregoing restrictions do not apply to
the Committee’s discretion to provide for accelerated exercisability or vesting
of any Award, including in cases of retirement, death, disability or
Change-in-Control, in the terms of the Award or otherwise.

 

10.7                        AWARDS IN FOREIGN COUNTRIES.  The Committee has the
authority to adopt modifications, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of foreign countries in which
the Company or its Subsidiaries may operate to assure the viability of the
benefits from Awards granted to Participants performing services in such
countries and to meet the objectives of the Plan.

 

SECTION 11

 

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

 

11.1                        GENERAL. The Board may from time to time amend,
modify or terminate any or all of the provisions of the Plan, subject to the
provisions of this Section 11.1. The Board may

 

7

--------------------------------------------------------------------------------


 

not change the Plan in a manner which would prevent outstanding Incentive Stock
Options granted under the Plan from being Incentive Stock Options without the
written consent of the optionees concerned. Furthermore, the Board may not make
any amendment which would (i) materially modify the requirements for
participation in the Plan, (ii) increase the number of shares of Stock subject
to Awards under the Plan pursuant to Section 5.1 (other than pursuant to
Section 5.4), (iii) change the minimum exercise price for stock options as
provided in Section 6.2, (iv) eliminate the prohibitions in Sections 6.6 and
6.7, or (v) extend the term of the Plan, in each case without the approval of a
majority of the outstanding shares of Stock entitled to vote thereon. No
amendment or modification shall adversely affect in any material respect the
rights of any Participant with respect to a previously granted Award without the
written consent of the Participant.

 

11.2                        TERMINATION OF PLAN. No further Awards shall be
granted under the Plan subsequent to March 31, 2028, or such earlier date as may
be determined by the Board.

 

SECTION 12

 

MISCELLANEOUS PROVISIONS

 

12.1                        NONTRANSFERABILITY OF AWARDS. Except as otherwise
provided by the Committee, Awards under the Plan are not transferable, except by
will or by the laws of descent and distribution. To the extent a transfer of
Awards is permitted by the Committee, such transfer shall be for zero
consideration.

 

12.2                        BENEFICIARY DESIGNATION. Each Participant under the
Plan may from time to time name any beneficiary or beneficiaries (who may be
named contingent or successively) to whom any benefit under the Plan is to be
paid or by whom any right under the Plan is to be exercised in case of the
Participant’s death. Each designation will revoke all prior designations by the
same Participant shall be in a form prescribed by the Committee, and will be
effective only when filed in writing with the Company. In the absence of any
such designation, Awards outstanding at death may be exercised by the
Participant’s surviving spouse, if any, or otherwise by the Participant’s
estate.

 

12.3                        NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION. Nothing
in the Plan shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company or any
Subsidiary. No Employee shall have a right to be selected as a Participant, or,
having been so selected, to receive any future Awards.

 

12.4                        TAX WITHHOLDING. The Company shall have the power to
withhold, or require a Participant or Eligible Director to remit to the Company,
an amount sufficient to satisfy federal, state, and local withholding tax
requirements on any Award under the Plan, and the Company may defer issuance of
Stock until such requirements are satisfied. The Committee may, in its
discretion, permit a Participant to elect, subject to such conditions as the
Committee shall impose, (i) to have shares of Stock otherwise issuable under the
Plan withheld by the Company or (ii) to deliver to the Company previously
acquired shares of Stock, in each case having a Fair Market Value sufficient to
satisfy all or part of the Participant’s estimated total federal, state and
local tax obligation associated with the transaction.

 

12.5                        CHANGE OF CONTROL. Unless otherwise provided by the
Committee at the time of grant, if a Triggering Event for a Participant shall
occur within the 12-month period beginning with a Change of Control of the
Company, then, for such Participant, all outstanding

 

8

--------------------------------------------------------------------------------


 

options and stock appreciation rights shall become immediately exercisable and
all restrictions with respect to Restricted Stock shall lapse. The Committee may
make appropriate provision for the effect of a Change of Control on Restricted
Stock Units, Deferred Stock Units and performance-based Awards; however, any
acceleration may occur only after a Triggering Event.  “Triggering Event” shall
mean the involuntary termination of employment of a Participant with the
Company. “Change of Control” shall mean:

 

(i)                                     The acquisition (other than from the
Company) by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Act (excluding any acquisition or holding by
(i) the Company or its subsidiaries or (ii) any employee benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of 50% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors;

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board (as of the date hereof the “Incumbent Board”), over a
period of thirty-six consecutive months, cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for the election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board;

 

(iii)                               Consummation of a reorganization, merger or
consolidation, or sale or other disposition of substantially all of the assets
of the Company (a “Business Combination”), in each case, unless following such
Business Combination, the persons who were the beneficial owners of outstanding
voting securities of the Company immediately prior to such Business Combination
beneficially own directly or indirectly more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, of the Company resulting from such Business
Combination (including a company which, as a result of such transaction, owns
the Company or substantially all of the Company’s assets either directly or
through one or more subsidiaries), in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
outstanding voting securities of the Company; or

 

(iv)                              The complete liquidation or dissolution of the
Company.

 

12.6                        CLAWBACK. All Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback or similar policy adopted by the Board or Committee as in
effect from time to time and (ii) applicable law.

 

12.7                        AGREEMENTS WITH COMPANY. An Award under the Plan
shall be subject to such terms and conditions, not inconsistent with the Plan,
as the Committee may, in its sole discretion, prescribe. The terms and
conditions of any Award to any Participant shall be

 

9

--------------------------------------------------------------------------------


 

reflected in such form of written or electronic document as is determined by the
Committee or its designee.

 

12.8                        COMPANY INTENT. The Company intends that the Plan
comply in all respects with Rule 16b-3 under the Act, and any ambiguities or
inconsistencies in the construction of the Plan shall be interpreted to give
effect to such intention. If any provision of the Plan or an Award contravenes
any regulations promulgated under Section 409A of the Code or could cause an
Award to be subject to interest and penalties under Section 409A of the Code,
such provision of the Plan or any Award shall be modified to maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.

 

12.9                        REQUIREMENTS OF LAW. The granting of Awards and the
issuance of shares of Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or securities
exchanges as may be required.

 

12.10                 EFFECTIVE DATE. The Plan shall be effective upon its
adoption by the Board subject to approval by the Company’s stockholders at the
2018 annual stockholders’ meeting.

 

12.11                 GOVERNING LAW. The Plan, and all agreements hereunder,
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

10

--------------------------------------------------------------------------------